Citation Nr: 0723911	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of Title 38, United States Code, 
Section 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and B.R.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and from September 1950 to December 1951.  He 
died in June 2004.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Regional 
Office (RO) in Wichita, Kansas.

Unfortunately, further development of the evidence is 
required concerning the veteran's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1151.  So, for the 
reasons discussed below, this claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required on 
her part.


FINDINGS OF FACT

1.  The veteran died in June 2004 of bronchogenic cancer with 
metastases to the liver, spine, and brain; another 
significant condition contributing to death, but not 
resulting in the underlying cause was chronic obstructive 
pulmonary disease (COPD).

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) and 
malaria.  A 30 percent disability rating was assigned for his 
PTSD, and a noncompensable rating was assigned for his 
malaria; the veteran's combined schedular evaluation was 30 
percent.

3.  There is no competent medical evidence linking the 
veteran's fatal bronchogenic cancer with metastases to the 
liver, spine, and brain, which was first manifested many 
years after service, to service or his service-connected 
disabilities, nor is there competent medical evidence 
establishing that a service-connected disability 
substantially or materially contributed to cause the 
veteran's death, nor render the veteran materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.


CONCLUSION OF LAW

The veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1310, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, a February 2005 letter from the agency 
of original jurisdiction (AOJ) to the appellant informed her 
of what evidence was required to substantiate the claim for 
service connection of the cause of the veteran's death, and 
of her and VA's respective duties for obtaining evidence, as 
well as requested that the appellant submit any additional 
evidence in her possession pertaining to her claim.  

The February 2005 letter failed to discuss the law pertaining 
to the assignment of an effective date in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the appellant's claim for service connection for the 
cause of the veteran's death, no effective date will be 
assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant received her initial VCAA notice in 
February 2005, prior to the RO's adjudication of her claim 
and the issuance of the July 2005 rating decision.  As such, 
there was no defect with respect to the timing of the VCAA 
notice for this claim.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of private 
and VA post-service treatment, as well as several medical 
opinions.  Additionally, the claims file contains the 
appellant's own statements in support of her claims, 
including a transcript of her testimony before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and concludes that she has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303(a) 
(2006).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic conditions will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).



Analysis

Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the veteran's death.  
The veteran's service medical records are negative for 
evidence that the veteran was treated for a cancer, including 
bronchogenic cancer, or a respiratory disorder during his 
service, nor did he have any related complaints during his 
military service.  The Board also points out that the 
veteran's separation examination, and related chest x-ray 
were normal.  See 38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. 
§§ 3.303, 3.312.  

Furthermore, the medical evidence of record indicates that 
the veteran's bronchogenic cancer was first manifested many 
years after his service in the military ended.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology after service).  In this regard, 
the Board points out that the veteran's terminal cancer was 
initially diagnosed in 2004, over 50 years after his 
discharge from service.  

Moreover, there is no persuasive medical nexus evidence of 
record indicating that the veteran's bronchogenic cancer that 
caused the veteran's death was in any way related to his 
service in the military.  The appellant has not submitted any 
such evidence demonstrating that the veteran's bronchogenic 
cancer was related to his military service, including his 
service-connected disabilities or any incident of the 
veteran's service.  

The Board acknowledges the sincerity of the appellant's 
beliefs that the veteran's death was somehow attributable to 
his service in the military.  However, there is simply no 
persuasive medical evidence of record supporting this 
allegation.  As a layperson, the appellant simply does not 
have the necessary medical training and/or expertise to make 
this determination, herself.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.

ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

The appellant claims entitlement to DIC under the provisions 
of Title 38, United States Code, Section 1151.  Specifically, 
the appellant alleges that VA was negligent in not ordering 
additional follow-up treatment, namely a CT scan, following 
an irregular chest x-ray and treatment for sinusitis in 2001 
and 2002.  The appellant also alleges that had such testing 
been provided, the veteran's bronchogenic cancer would have 
been diagnosed prior to the metastases to his liver, brain, 
and spine, thus affording him the option of treatment, which 
would have provided him a "clinically different possibility 
of outcome."  A review of the record leads the Board to 
conclude that additional development is needed in this case 
before proceeding with appellate disposition, as the record 
does not contain sufficient development to make a decision on 
the veteran's claim at this time.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Likewise, the appellant testified at the hearing before the 
undersigned Veterans Law Judge (VLJ), that the veteran was 
diagnosed with his bronchogenic cancer in May 2004, at the 
Stormont-Vale Hospital.  While the Board acknowledges that 
the RO obtained some of the veteran's records from this time, 
the Board notes that the veteran's complete treatment records 
and diagnostic reports have not yet been associated with the 
veteran's claims.  If the RO did make a reasonable effort to 
obtain all of the veteran's clinical treatment records from 
Stormont-Vale Hospital, but they were unavailable, there is 
no specific indication in the file that these records do not 
exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  These 
additional records, assuming they exist, may contain 
important medical evidence or confirmation of the veteran's 
assertions.  If the RO did make a reasonable effort to obtain 
all of the veteran's medical treatment records, but they were 
unavailable, there is no specific indication in the file 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

1.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file the 
veteran's complete clinical record from 
Stormont-Vale Hospital.  If any such 
records are unavailable, document this in 
the claims file.  

2.  Obtain a VA medical opinion, by an 
appropriate physician, to determine 
whether the veteran's death was the 
result of carelessness, negligence, lack 
of proper skill or error in judgment on 
the part of VA health care providers who 
provided the veteran treatment, including 
whether the veteran's bronchogenic cancer 
represents a reasonably foreseeable 
event, based on the findings of the 
veteran's November 2001 chest x-ray and 
his recurrent sinusitis in 2001 and 2002.  
The VA examiner should also opine as to 
whether the veteran's death from 
bronchogenic cancer with metastases to 
the liver, spine and brain, was the 
result of an omission of diagnostic 
testing or treatment at the time of those 
findings.  The designated physician also 
must review all relevant records in the 
claims file for the veteran's pertinent 
medical history.  The basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.   If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The report should be typed for 
clarity. 

3.  Then readjudicate the appellant's 
claim in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to her satisfaction, send her and 
her representative a supplemental 
statement of the case and give them time 
to respond before returning the case 
to the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


